DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wymore (US 2018/0072254) in view of Hammerschmidt et al. (US 2010/0079283).
Wymore discloses a vehicle assembly comprising a bumper assembly (100) and a skid plate (181), as shown in Figures 1-5.  In reference to claims 11 and 16, the skid plate faces vertically downward, as shown in Figure 5.  However, Wymore does not disclose the capacitive sensor system.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a capacitive sensor system to the skid plate of Wymore, as taught by Hammerschmidt et al., for object distance detection and estimation to form a part of an airbag restraint system for pre-crash object detection to improve passenger safety.
Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wymore (US 2018/0072254) and Hammerschmidt et al. (US 2010/0079283), further in view of JP 2017-106781.
Wymore, as modified, does not disclose the use of the capacitive sensor system to detect the distance from the terrain.
JP 2017-106781 teaches using a capacitive sensing system to detect a distance between the vehicle and the terrain by comparing an output signal to a threshold value, as shown in Figure 11.  In reference to claim 20, a rate of change in an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the capacitive sensing system of Wymore, as modified, to assess a distance between the vehicle and the terrain, as taught by JP 2017-106781, to prevent the vehicle from bottoming out while traversing uneven terrain.  
Allowable Subject Matter
Claims 2-5, 7-10, 13-15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        April 10, 2021